DETAILED ACTION

Response to Amendment
The applicant has amended the following: 
		Claims: 3-4, 12-13, 21-22 and 27-28 have been amended. 
		Claims: 1-2, 5-11, 14-20, 23-26 and 29-30 have not been amended. 

	Examiners Note:
	Applicant's amendments to the dependent claims 3-4, 12-13, 21-22 and 27-28 have changed the scope of the claims by removing the selected limitations utilized in the rejection and would therefore not be entered as the amendments would require further search and consideration.


Response to Arguments
Applicant's arguments filed 04/28/22 have been fully considered but they are not persuasive. 

APPLICANT’S ARGUMENTS:
The applicant argues that Tenny, Li, Lee and Jung when taken alone or in combination have not been shown to disclose or suggest at least the claim limitations of “deprioritizing, based on performing the reselection, access to the first RAT to continue to use the second RAT for at least a period of time …” … Independent claim 1 recites, however first performing the reselection and then “deprioritizing, based on performing the reselection, access to the first RAT” … the Office Action fails to show where Tenny discloses or suggests at least such aspects recited in independent claim 1 and the applicant argues the same reasons as discussed above for the rest of the claims (See Pages 8-9 of Applicant’s Arguments filed on 04/28/22).

	EXAMINER’S RESPONSE:
	The examiner respectfully disagrees.  The teachings of Tenny does disclose the applicant’s argued limitations of “deprioritizing, based on performing the reselection, access to the first RAT to continue to use the second RAT for at least a period of time …” as will be apparent in the following explanations provided below. 

	To begin with, the examiner would like to perform a broadest reasonable interpretation with regards to the applicant’s argued limitations.  Specifically, the examiner would like to note that the applicant’s argued limitations of “deprioritizing, based on performing the reselection, ...” is written broad as the claims do not explicitly recite as to the specific details of what the claimed limitation reciting “based on performing the reselection” entails and as such can be broadly interpreted as ether performing the deprioritizing step during the process of performing the reselection prior to the reselection being completed or can be interpreted as performing the deprioritizing step after the process of performing the reselection has been completed.


	With the broadest reasonable interpretation in mind, the examiner believes that one of ordinary skill in the art would recognize that the teachings of Tenny renders both interpretations obvious and the examiner directs the applicant to the highlighted portions of Tenny, [0038], [0042] and [0053] seen below:


[0053] FIG. 5 shows a design of a process 500 for originating a voice call. Process 500 may be performed by a UE (as described below) or by some other entity. The UE may communicate with a first wireless network of a first RAT (block 512). For example, the UE may camp on the first wireless network while operating in an idle mode. The UE may receive an indication to originate a voice call, e.g., a regular voice call or an emergency call (block 514). The UE may then perform reselection from the first wireless network to a second wireless network of a second RAT by modifying the priority of at least one frequency of the first wireless network and/or the priority of at least one frequency of the second wireless network (block 516). The UE may then originate the voice call with the second wireless network (block 518). The first wireless network may not support voice service for the UE. The UE may originate the voice call with the second wireless network, instead of the first wireless network, in order to avoid CS fallback from the first wireless network to the second wireless network.



[0038] At some point in time, UE 110 may receive an indication to originate a voice call (step 2). UE 110 may then modify the priorities of the frequencies/RATs in its priority list in order to favor reselection of a RAT that can support voice service (step 3). For example, the priority list may initially include LTE frequency X having the highest priority, 1 xRTT frequency Y having the lowest priority, and 1 xRTT frequency Z having medium priority, as shown in Table 1. For reselection to avoid CS fallback, UE 110 may elevate the priority of 1 xRTT frequency Z to the highest priority, elevate the priority of 1 xRTT frequency Y to medium priority, and lower the priority of LTE frequency X to the lowest priority, as shown in Table 1. UE 110 may also modify the priorities of frequencies/RATs in other manners in order to favor reselection of a RAT supporting voice service.





[0042] In one design, after reselecting to a target RAT as described above, UE 110 may continue to operate with the modified priority list for a time interval during which it may be undesirable for UE 110 to return to the original source RAT. This time interval may encompass the time period between camping on the target RAT and originating the voice call. Furthermore, if origination of the voice call is not immediately successful, then it may be desirable for UE 110 to remain camped on the target RAT to re-attempt the call. In such a case, UE 110 may retain the modified priorities for a longer time interval, e.g., until call origination is successful or until a certain number of failures occur. Furthermore, to support a "callback" requirement for emergency calls, in which the serving network may originate a mobile-terminated call towards a UE that previously originated an emergency call, it may be desirable for UE 110 to remain camped on the same RAT where it originated a previous emergency call. In general, the time interval during which the modified priority list is retained and used by UE 110 may be based on a time period defined in a specification, a time period signaled by the source or target network, or a time period selected by the UE itself. In any case, the time period may be sufficiently long in order to avoid ping-pong between the source and target RATs and/or to achieve the goals described above.


	As can be seen from the highlighted portions of Tenny seen above, Tenny, [0053] discloses the UE receives an indication to originate an emergency call and determines to perform reselection wherein the UE then modifies the priority of the first and second network and the UE may then originate the emergency call at the second network and Tenny, [0038] discloses that the UE may modify the priorities by deprioritizing and lowering the LTE frequency X to the lowest priority which clearly reads on the applicant’s argued limitations of “deprioritizing, based on performing the reselection…” utilizing the first interpretation of the deprioritizing being performed during the reselection process before the reselection process is completed as the UE determines to perform the reselection and based on performing the reselection, modifies the priority by deprioritizing the different networks to allow the UE to select the second RAT.
	In addition, Tenny, [0042] discloses that the UE may continue to operate with the modified priority list for a time interval during which it may be undesirable for UE to return to the original source wherein a call back requirement for emergency calls in which the serving network may originate a mobile terminal call towards a UE that previously originated an emergency call, it may be desirable for the UE to remain camped on the same RAT where it originated a previous emergency call in order to avoid ping-ponging between the source and target RATs which clearly reads on the applicant’s argued limitations of “deprioritizing, based on performing the reselection…” utilizing the second interpretation of the deprioritizing being performed after the reselection process is completed as the UE performs the reselection to the second RAT to initiate the emergency call and based on the reselection continues to deprioritize the network as indicated by the modified priority list for a period of time to allow the UE to remain on the second RAT where the emergency call was established.

APPLICANT’S ARGUMENTS:
The applicant argues that claims 3-4 are amended and the office action did not cite art in alleged support of such aspects and are therefore patentable over the art of record (See Pages 9-10 of Applicant’s Arguments filed on 04/28/22).

EXAMINER’S RESPONSE:
As indicated in the Examiner’s Note seen above, Applicant's amendments to the dependent claims 3-4, 12-13, 21-22 and 27-28 have changed the scope of the claims by removing the selected limitations utilized in the rejection and would therefore require further search and consideration in determining allowability.


Therefore, the argued limitations read upon the cited references or are written broad such that they read upon the cited references.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y MAPA whose telephone number is (571)270-5540. The examiner can normally be reached Monday thru Thursday: 10 AM - 8 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272 - 7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y MAPA/Primary Examiner, Art Unit 2645